Exhibit 10.5

SECOND AMENDMENT TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) made as of this 11th day of June, 2013, by and among CARTER/VALIDUS
OPERATING PARTNERSHIP, LP, a Delaware limited partnership (the “Borrower”),
CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland corporation (“REIT”),
HC-2501 W WILLIAM CANNON DR, LLC, a Delaware limited liability company
(“HC-2501”), DC-19675 W. TEN MILE, LLC, a Delaware limited liability company
(“DC-19675”), DC-1221 COIT ROAD, LLC, a Delaware limited liability company
(“DC-1221”), DC-5000 BOWEN ROAD, LLC, a Delaware limited liability company
(“DC-5000”), HC-8451 PEARL STREET, LLC, a Delaware limited liability company
(“HC-8451”), HC-17322 RED OAK DRIVE, LLC, a Delaware limited liability company
(“HC-17322”), GREEN WELLNESS INVESTORS, LLLP, a Florida limited liability
limited partnership (“GWI”), HC-1940 TOWN PARK BOULEVARD, LLC, a Delaware
limited liability company (“HC-1940”); DC-5150 MCCRIMMON PARKWAY, LLC, a
Delaware limited liability company (“DC-5150”), DC-15 SHATTUCK ROAD, LLC, a
Delaware limited liability company (“DC-15”), HC-239 S. MOUNTAIN BOULEVARD, LP,
a Delaware limited partnership (“HC-239 Owner”) HC-239 S. MOUNTAIN BOULEVARD
MANAGEMENT, LLC, a Delaware limited liability company (“HC-239 General Partner”;
REIT, HC-2501, DC-19675, DC-1221, DC-5000, HC-8451, HC-17322, GWI, HC-1940,
DC-5150, DC-15, HC-239 Owner and HC-239 General Partner are hereinafter
collectively referred to as the “Guarantors”), KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), THE OTHER LENDERS LISTED ON THE
SIGNATURES PAGES HEREOF AS LENDERS (KeyBank and the other lenders are listed on
the signatures pages hereof as Lenders, collectively, the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent for the
Lenders (the “Agent”).

W I T N E S S E T H:

WHEREAS, Borrower and KeyBank, individually and as Agent, entered into that
certain First Amended and Restated Credit Agreement dated as of November 19,
2012 (as modified or amended from time to time, the “Credit Agreement”); and

WHEREAS, REIT and HC-2501 executed and delivered to Agent and the Lenders that
certain Unconditional Guaranty of Payment and Performance dated as of March 30,
2012, as amended by that certain First Amendment to Unconditional Guaranty of
Payment and Performance executed by REIT, HC-2501 and DC-19675 dated as of
June 29, 2012 and that certain Second Amendment to Unconditional Guaranty of
Payment and Performance executed by REIT, HC-2501 and DC-19675 dated as of
July 19, 2012, and as ratified by that certain Ratification of Unconditional
Guaranty of Payment and Performance dated as of November 19, 2012 by REIT,
HC-2501, DC-19675, DC-1221, DC-5000 and HC-8451 (as modified, amended, or
ratified from time to time, the “Guaranty”); and



--------------------------------------------------------------------------------

WHEREAS, DC-19675 executed that certain Joinder Agreement dated as of May 25,
2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty; and

WHEREAS, DC-1221 executed that certain Joinder Agreement dated as of August 16,
2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty; and

WHEREAS, DC-5000 executed that certain Joinder Agreement dated as of August 16,
2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty; and

WHEREAS, HC-8451 executed that certain Joinder Agreement dated as of
September 28, 2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor”
under the Loan Documents (as defined in the Guaranty), including, without
limitation, the Guaranty; and

WHEREAS, HC-17322 executed that certain Joinder Agreement dated as of
November 28, 2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor”
under the Loan Documents (as defined in the Guaranty), including, without
limitation, the Guaranty; and

WHEREAS, GWI executed that certain Joinder Agreement dated as of December 28,
2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty; and

WHEREAS, HC-1940 executed that certain Joinder Agreement dated as of
December 28, 2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor”
under the Loan Documents (as defined in the Guaranty), including, without
limitation, the Guaranty; and

WHEREAS, DC-5150 executed that certain Joinder Agreement dated as of March 21,
2013, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty; and

WHEREAS, DC-15 executed that certain Joinder Agreement dated as of March 28,
2013, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty; and

WHEREAS, HC-239 Owner executed that certain Joinder Agreement dated as of June
    , 2013, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the
Loan Documents (as defined in the Guaranty), including, without limitation, the
Guaranty; and

WHEREAS, HC-239 General Partner executed that certain Joinder Agreement dated as
of June     , 2013, thereby becoming a “Subsidiary Guarantor” and “Guarantor”
under the Loan Documents (as defined in the Guaranty), including, without
limitation, the Guaranty; and

WHEREAS, Borrower and Guarantors have requested that the Agent and the Lenders
make certain modifications to the Credit Agreement; and

WHEREAS, the Agent and the Lenders have consented to such modifications, subject
to the execution and delivery of this Amendment.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

1. Definitions. All terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

2. Modification of the Credit Agreement. The Agent, the Lenders and the Borrower
hereby amend the Credit Agreement as follows:

(a) By deleting in its entirety the definition of “Mortgage Note Receivables”
appearing in §1.1 of the Credit Agreement, and inserting the following new
definition in lieu thereof:

“Mortgage Note Receivables. Mortgage and notes receivable and other promissory
notes, including interest payments thereunder, in favor of, or payable to, the
Borrower or any Subsidiary which are in, or made by, or payable by, any Person
(other than the Borrower or its Subsidiaries) that are secured by (a) a mortgage
loan on a Data Center Asset or Medical Asset or (b) a pledge of the equity
interest in any entity which directly or indirectly (through the ownership of
equity interests in one or more entities) owns an equity interest in an entity
that owns a Data Center Asset or a Medical Asset.”

(b) By deleting in its entirety §8.3(j) of the Credit Agreement, and inserting
in lieu thereof the following:

“(j) Investments by the Borrower or its Subsidiaries (other than the Subsidiary
Guarantors) in Mortgage Note Receivables secured by properties that meet the
property type requirements of a Data Center Asset or a Medical Asset; and”

(c) By inserting the following new §8.3(k) into the Credit Agreement:

“(k) acquisition of fee simple interests or long-term ground lease interests in
Real Estate by Borrower or its Subsidiaries that meet the property type
requirements of a Data Center Asset or a Medical Asset.”

3. Consent and Acknowledgment. Agent and the Lenders acknowledge that the
mezzanine loans made by Borrower prior to the date of this Amendment for the
projects commonly known as (a) Clear Lake/Bay Area Regional Medical Center, 200
Blossom Street, Webster, Texas 77598, and (b) Walnut Hill Physician’s Hospital,
7502 Greenville Avenue, Dallas, Texas, 75231 are permitted Investments under
§8.3(j) of the Credit Agreement.

4. References to Credit Agreement. All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement as modified
and amended herein.

 

3



--------------------------------------------------------------------------------

5. Consent of Guarantors. By execution of this Amendment, Guarantors hereby
expressly consent to the modifications and amendments relating to the Credit
Agreement, Guaranty and the Loan Documents as set forth herein, and Borrower and
Guarantors hereby acknowledge, represent and agree that the Loan Documents
(including without limitation the Guaranty) remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such Persons in accordance with their
respective terms, and that the Guaranty extends to and applies to the foregoing
documents as modified and amended.

6. Representations. Borrower and Guarantors represent and warrant to Agent and
the Lenders as follows:

(a) Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of Borrower
and Guarantors, (ii) have been duly authorized by all necessary proceedings on
the part of such Persons, (iii) do not and will not conflict with or result in
any breach or contravention of any provision of law, statute, rule or regulation
to which any of such Persons is subject or any judgment, order, writ,
injunction, license or permit applicable to such Persons, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement
or certificate, certificate of formation, operating agreement, articles of
incorporation or other charter documents or bylaws of, or any mortgage,
indenture, agreement, contract or other instrument binding upon, any of such
Persons or any of its properties or to which any of such Persons is subject, and
(v) do not and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of such Persons, other
than the liens and encumbrances created by the Loan Documents.

(b) Enforceability. The execution and delivery of this Amendment are valid and
legally binding obligations of Borrower and Guarantors enforceable in accordance
with the respective terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and the
effect of general principles of equity.

(c) Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of or
approval of any Person or the authorization, consent, approval of or any license
or permit issued by, or any filing or registration with, or the giving of any
notice to, any court, department, board, commission or other governmental agency
or authority other than those already obtained.

(d) Reaffirmation. Borrower and Guarantors reaffirm and restate as of the date
hereof each and every representation and warranty made by the Borrower, the
Guarantors and their respective Subsidiaries in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith except for
representations or warranties that expressly relate to an earlier date.

7. No Default. By execution hereof, the Borrower and Guarantors certify that the
Borrower and Guarantors are and will be in compliance with all covenants under
the Loan Documents after the execution and delivery of this Amendment, and that
no Default or Event of Default has occurred and is continuing.

 

4



--------------------------------------------------------------------------------

8. Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that Borrower and Guarantors as of the date hereof have no defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loans or
with respect to any acts or omissions of Agent or any of the Lenders, or any
past or present officers, agents or employees of Agent or any of the Lenders,
and each of Borrower and Guarantors does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.

9. Ratification. Except as hereinabove set forth or in any other document
previously executed or executed in connection herewith, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Credit
Agreement. Nothing in this Amendment shall be deemed or construed to constitute,
and there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of Borrower and Guarantors under the Loan
Documents (including without limitation the Guaranty).

10. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

11. Miscellaneous. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.

12. Effective Date. This Amendment shall be deemed effective and in full force
and effect as of the date hereof upon the execution and delivery of this
Amendment by Borrower, Guarantors, Agent and the Required Lenders.

[SIGNATURES BEGIN ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

BORROWER: CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its general partner  

By: /s/ Todd M. Sakow

  Name: Todd M. Sakow   Title: Chief Financial Officer   (CORPORATE SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

6



--------------------------------------------------------------------------------

GUARANTORS: CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland corporation
By:   /s/ Todd M. Sakow Name:  Todd M. Sakow Title:    Chief Financial Officer
              (CORPORATE SEAL) HC-2501 W WILLIAM CANNON DR, LLC, a Delaware
limited liability company By:   Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its sole member   By:   Carter Validus Mission
Critical REIT, Inc., a Maryland corporation, its General Partner     By:   /s/
Todd M. Sakow     Name:  Todd M. Sakow     Title:    Chief Financial Officer
                             (CORPORATE SEAL) DC-19675 W. TEN MILE, LLC, a
Delaware limited liability company By:   Carter/Validus Operating Partnership,
LP, a Delaware limited partnership, its sole member   By:   Carter Validus
Mission Critical REIT, Inc., a Maryland corporation, its General Partner     By:
  /s/ Todd M. Sakow     Name:  Todd M. Sakow     Title:    Chief Financial
Officer                              (CORPORATE SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

7



--------------------------------------------------------------------------------

DC-1221 COIT ROAD, LLC, a Delaware limited liability company By:  
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:   /s/ Todd M. Sakow     Name:  Todd M.
Sakow     Title:    Chief Financial Officer                             
(CORPORATE SEAL) DC-5000 BOWEN ROAD, LLC, a Delaware limited liability company
By:   Carter/Validus Operating Partnership, LP, a Delaware limited partnership,
its sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:   /s/ Todd M. Sakow     Name:  Todd M.
Sakow     Title:    Chief Financial Officer                             
(CORPORATE SEAL) HC-8451 PEARL STREET, LLC, a Delaware limited liability company
By:   Carter/Validus Operating Partnership, LP, a Delaware limited partnership,
its sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:   /s/ Todd M. Sakow     Name:  Todd M.
Sakow     Title:    Chief Financial Officer                             
(CORPORATE SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

8



--------------------------------------------------------------------------------

HC-17322 RED OAK DRIVE, LLC, a Delaware limited liability company By:  
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member   By:  

Carter Validus Mission Critical REIT, Inc., a Maryland corporation,

its General Partner

    By:   /s/ Todd M. Sakow     Name:  Todd M. Sakow     Title:    Chief
Financial Officer                           (CORPORATE SEAL) GREEN WELLNESS
INVESTORS, LLLP, a Florida limited liability limited partnership By:   HC-1940
Town Park Boulevard, LLC, a Delaware limited liability company, its General
Partner   By:  

Carter/Validus Operating Partnership, LP, a

Delaware limited partnership, its sole

member

    By:  

Carter Validus Mission Critical

REIT, Inc., a Maryland corporation,

its General Partner

      By:   /s/ Todd M. Sakow       Name:  Todd M. Sakow       Title:    Chief
Financial Officer                                  (CORPORATE SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

9



--------------------------------------------------------------------------------

HC-1940 TOWN PARK BOULEVARD, LLC, a

Delaware limited liability company

By:   Carter/Validus Operating Partnership, LP, a Delaware limited partnership,
its sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:   /s/ Todd M. Sakow     Name:  Todd M.
Sakow     Title:    Chief Financial Officer                           (CORPORATE
SEAL) DC-5150 MCCRIMMON PARKWAY, LLC, a Delaware limited liability company By:  
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
Corporation, its General Partner     By:   /s/ Todd M. Sakow     Name:  Todd M.
Sakow     Title:    Chief Financial Officer                           (CORPORATE
SEAL) DC-15 SHATTUCK ROAD, LLC, a Delaware limited liability company By:  
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
Corporation, its General Partner     By:   /s/ Todd M. Sakow     Name:  Todd M.
Sakow     Title:    Chief Financial Officer                           (CORPORATE
SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

10



--------------------------------------------------------------------------------

HC-239 S. MOUNTAIN BOULEVARD, LP,

a Delaware limited partnership

By:    HC-239 S. Mountain Boulevard Management, LLC, a Delaware limited
liability company, its sole general partner   By:    Carter/Validus Operating
Partnership, LP, a Delaware limited partnership, its sole member     By:   
Carter Validus Mission Critical REIT, Inc., a Maryland Corporation, its General
Partner       By:  

/s/ Todd M. Sakow

     

Name: 

Title:

 

Todd M. Sakow

Chief Financial Officer

   

(CORPORATE SEAL)

 

HC-239 S. MOUNTAIN BOULEVARD MANAGEMENT, LLC, a Delaware limited liability
company By:    Carter/Validus Operating Partnership, LP, a Delaware limited
partnership, its sole member   By:    Carter Validus Mission Critical REIT,
Inc., a Maryland Corporation, its General Partner     By:  

/s/ Todd M. Sakow

   

Name: 

Title:

 

Todd M. Sakow

Chief Financial Officer

   

(CORPORATE SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

11



--------------------------------------------------------------------------------

AGENT AND LENDERS:

KEYBANK NATIONAL ASSOCIATION,

individually and as Agent

By:  

/s/ Virgil L. Hogan

Name:   

Virgil L. Hogan

Title:  

Vice President

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

12



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION By:   /s/ Todd Gordon Name:   Todd Gordon
Title:   Authorized Signatory

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

13



--------------------------------------------------------------------------------

SYNOVUS BANK By:   /s/ David W. Bowman Name:   David W. Bowman Title:   Senior
Vice President

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

14



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK By:   /s/ Robert N. Delph Name:   Robert N. Delph Title:  
Executive Vice President

 

15